Informal or Non-Responsive Amendment
The response to the restriction requirement filed on 01/26/22 electing Group I (i.e. claims 1-11) and Species A-2, B-2, C-1 and D-1 per se is non-responsive. In this respect, it is noted that even though applicant made an election of species (i.e., Species A-2, B-2, C-1 and D-1), an identification of the claims readable on or encompassing the elected species or grouping of patentably indistinct species (as required in the 11/26/21 restriction requirement, see paragraph bridging pages 6-7) was not included in applicant’s response (refer to pages 1-2 of the 01/26/22 restriction requirement). It should be noted that the following applicant’s argument/comment: “Applicants submit that at least claims 1-9 of Group I are generic to the elected species” does not fulfill or satisfy the requirement of clearly identifying the claims readable on or encompassing the elected species.  Accordingly, the reply to aforementioned restriction requirement is not complete as required by 37 CFR 1.143. To fulfill office action requirement, applicant is required to completely and fully address the election of species set forth in the aforementioned office action. In this case, to avoid any confusion arising from applicant’s response and for clarity of record, applicant’s reply/election must identify all the claim(s) readable on or encompassing the elected species. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 


/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727